Citation Nr: 1748335	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-49 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection claim for residuals of a right ankle sprain.

2.  Whether new and material evidence has been presented to reopen a service connection claim for residuals of a back condition, and if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By that rating action, the RO denied the Veteran's petition to reopen claims for service connection for chronic schizophrenic reaction, residuals of a back condition, residuals of a left ankle sprain and residuals right ankle sprain.  The Veteran appealed this rating action to the Board.  

In May 2017, the Board reopened the Veteran's claims for service connection chronic schizophrenic reaction, residuals of a left ankle sprain, and residuals of a right ankle sprain.  It denied the Veteran's petition to reopen a service connection claim for a left ankle disability and remanded the issues of service connection for chronic schizophrenic reaction and residuals of a right ankle sprain to the AOJ for additional development.  

In a June 2017 rating decision, the RO granted service connection schizophrenia with substance abuse disorders.  As the grant of service connection for schizophrenia with substance abuse disorders by the RO represents a full grant of benefits sought, the claim for service connection for schizophrenia with substance abuse disorders is no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In December 2010, the Veteran requested a video conference hearing with a member of the Board.  The hearing was scheduled for November 16, 2016, and he was notified.  He failed to report for his scheduled hearing and has not provided an explanation for his absence or requested to reschedule the hearing.  The Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2016).  

The issue of service connection for residuals of a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The March 1982 Board decision is final.  

2.  Evidence associated with the claims file since the March 1982 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for residuals of a back condition.  

3.  The preponderance of the evidence of record does not show that the Veteran's residuals of a right ankle sprain were incurred in or aggravated in service.  


CONCLUSIONS OF LAW

1.  The March 1982 Board decision denying service connection for residuals of a back condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1104(2016).  

2.  Evidence received since the March 1982 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).  

3.  The criteria for service connection for residuals of a right ankle sprain have not been met. 38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Petition to Reopen Previously Denied Claim

In October 1980, the AOJ denied the Veteran's claim for service connection for residuals of a back condition.  He perfected his appeal to the Board, and in March 1982, the Board denied his claim.  When a rating decision issued by the AOJ is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2016).  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).  

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the March 1982 Board decision includes more recent VA treatment records showing treatment for a back disability.  The Board finds that the new evidence received since the March 1982 Board decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the threshold for reopening a claim has been met.  Shade, 24 Vet. App. 110.  Therefore, since the new evidence is material, the Veteran's claim for service connection for residuals of a back condition is reopened.  

III.  Service Connection for Residuals of a Right Ankle Sprain

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim. Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that residuals of a right ankle sprain were incurred in or caused by his active-service.  During an August 1981 Board hearing, the Veteran testified that while in Basic Training doing "some jogging exercise[s]..., [he] stepped in a pothole and busted his right ankle."  The Veteran indicated that the injury to his left ankle happened at a different time.  He asserted that both of his ankles felt weak.  
 
The Veteran's service treatment records (STR) are silent for injury, treatment or diagnosis for a right ankle injury.  The Board, however, notes, that the STRs reflect treatment and diagnosis in August 1979 for a left ankle sprain.  

Post-service records show no complaints of a right ankle sprain.  The record reflects that the Veteran had right ankle surgery to repair a right distal fibula fracture in 2009.  

Regarding the etiology of his disability, the Veteran was afforded a VA examination in May 2017.  The examiner opined that the Veteran's residuals from his right ankle sprain were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that the that the Veteran was diagnosed with residuals of right distal fibula fracture surgery in or around 2009 and that the service treatment records only referenced a left ankle condition and no references to right ankle symptoms, conditions, or diagnoses, including the Medical Board Separation examination.  Further, he opined that based on a review of the service treatment records, the Veteran's right ankle surgery to repair a right distal fibula fracture in 2009, "is not related to any in-service condition.  Since the service treatment records are silent for any right ankle condition, it is difficult to associate the current right ankle diagnosis with military service."  The examiner specifically found that the Veteran did not have arthritis in his right ankle.  The Board finds that the May 2017 opinion and rationale provides probative evidence against the claim.  

As noted above, at his August 1981 Board hearing, the Veteran stated that his ankles felt weak.  He is competent to make this observation and it is credible.  However, the record does not show continuity of symptoms since service because his lower extremities were specifically found to be normal at his April 1980 medical board examination for separation from service.  The Veteran's post-service treatment records note a complaint of right ankle pain in October 1995, approximately 15 years after separation from service.  The Veteran's right ankle fracture did not happen until 2009, almost 30 years after leaving service

The Veteran is competent to describe observable symptoms such as ankle pain, and an unstable or weakened ankle.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  

In this case, the Veteran had subjective complaints of ankle weakness in 1981.  However, no underlying functional loss was identified.  Determining the etiology of the residuals of a right ankle sprain involves medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  The Veteran's right ankle disorder was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran, in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.  The Veteran in this case is not competent to state that the ankle pain he experienced in service is the cause of the right ankle disability present during the appeal period, including his residuals of an ankle fracture that occurred in 2009.  As a result, the probative value of his lay assertions is given little weight.  The May 2017 VA opinion outweighs the Veteran's lay opinion.  For those reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for residuals of a right ankle disorder.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received; the claim for service connection for residuals of a back condition is reopened.  

Entitlement to service connection for residuals of a right ankle sprain is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

In April 2010, the RO denied the Veteran's petition to open his claim for residuals of a back condition, finding no new and material evidence was presented since the Board's March 1982 final decision.  As the RO did not address the claim on its merits, the Board may not proceed with adjudicating the claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Treatment records dated in November 1980, six months after the Veteran left service, indicate the Veteran's complaint about back pain.  He attributed his back pain to service.  Further, records dated in December 1997, January, July and November 1998 indicate the Veteran's complaints and treatment for back pain.  Moreover, Progress Notes dated in April 1995; January 1999; February, April and October 2000; January, April and October 2001; and March 2005 report a history of chronic back pain.  An examination is necessary to determine the etiology of the Veteran's back condition.  

Further, treatment records dated in July 1993 indicate that the Veteran was in receipt of Social Security benefits.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security records and associate them with the claims file. If a negative response is received, it should be documented and the Veteran should be notified.  

2.  Schedule the Veteran for an examination with an appropriate clinician for his back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability began during active service, is related to an incident of service, or, if arthritis is diagnosed, began within one year after discharge from active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for residuals of a back condition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


